Citation Nr: 1203782	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-02 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent for fibromyalgia.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel




INTRODUCTION

The Veteran had active duty service from September 1986 to December 1990, from October 2001 to January 2002, and from February 2003 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  That decision granted service connection for fibromyalgia (claimed as polyneuropathy, gastritis, gastroesophageal disease, chronic diarrhea, chronic fatigue syndrome, memory loss, migraine headaches, chronic pain, and B-12 deficiency) and assigned a 40 percent disability evaluation effective from November 21, 2006.  

The Board notes that the RO also granted service connection for sleep apnea/chronic fatigue syndrome in the June 2007 rating decision and assigned a 30 percent disability evaluation effective from November 21, 2006.  The Veteran filed a notice of disagreement in July 2007 seeking a 50 percent disability evaluation.  The RO subsequently issued a rating decision in October 2007 granting a 50 percent disability evaluation for sleep apnea/chronic fatigue syndrome effective from November 21, 2006.  Thus, there remains no remains no controversy, and no further consideration is necessary.

The Veteran was scheduled for a hearing before the Board at the RO in August 2011, but he failed to appear.  Therefore, his request for a hearing is considered withdrawn. 38 C.F.R. § 20.704(d). 

The Board also notes that the Veteran raised the issue of depression in his January 2008 VA Form 9.  It is unclear as to whether he intended to file a claim for service connection for that disorder, as his depression is contemplated in his current evaluation for fibromyalgia.  His representative also raised the issue of entitlement to service connection for irritable bowel syndrome in a December 2011 informal hearing presentation.  These matters are not currently before the Board because they have not bee prepared for appellate review.  Accordingly, the issues of entitlement to service connection for depression and irritable bowel syndrome are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159. 

The Board notes that there may be additional medical records that are not associated with the claims file.  In particular, the claims file does not contain any treatment records dated since August 2006.  The Veteran indicated in November 2006 that he in the VA healthcare system, yet the evidence does not include any VA treatment records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the RO should take this opportunity to obtain and associate any outstanding records pertaining to the Veteran's fibromyalgia. 

In addition, the Board notes that the Veteran was afforded VA examinations in April 2007 in connection with his claim for service connection for fibromyalgia.  Following the grant of service connection, he was not afforded an additional VA examination.  Thus, it has been nearly five years since he was last examined.  The fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination which takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.  While the mere passage of time does not render an examination inadequate, the Board finds that an additional examination would be helpful, particularly in the light of the potentially outstanding medical records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for his fibromyalgia.   After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

The RO should also obtain and associate with the claims file any outstanding VA medical records dated from 2006 to the present. 

2.  The Veteran should be afforded a VA examination(s) to ascertain the severity and manifestations of his service-connected fibromyalgia.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

The examiner should identify and describe all symptoms associated with the Veteran's fibromyalgia and report all findings necessary for rating the Veteran's disability.  The examiner should also comment on the effect of the Veteran's disability on his employment and indicate whether there has been hospitalization due to his fibromyalgia.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should address whether any separate evaluations are warranted or whether the case should be referred for an extraschedular evaluation.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


